                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION


HENRY H. BETTISIII,                             §
             Plaintiff,                         §
                                                §            CIVIL NO. 6-19-CV-00461-ADA
v.                                              §
                                                §
THE CITY OF BELTON TEXAS                        §
POLICE DEPARTMENT,                              §
             Defendant                          §



      ORDER ADOPTING MAGISTRATE REPORT AND RECOMMENDATION

       Before the Court is the Report and Recommendation of United States Magistrate Judge

Jeffrey C. Manske. ECF No. 22. The report recommends that Plaintiff Henry H. Bettis’s

Complaint be dismissed for failure to state a claim if Plaintiff did not adequately amend his

Complaint by March 23, 2020. The action was referred to the Magistrate Judge for findings and

recommendations pursuant to 28 U.S.C. § 636(b)(1)(B), Federal Rule of Civil Procedure 72, and

Rule 1(d) of Appendix C of the Local Rules of the United States District Court for the Western

District of Texas. The Report and Recommendation was filed on March 9, 2020.

                                       I.      BACKGROUND

       The present suit grows out of Plaintiff’s interactions with the Belton Police Department

during the execution a search warrant of Plaintiff’s home and Plaintiff’s subsequent arrest. See

Pl.’s Compl. at 2–3. Although Plaintiff’s Complaint is devoid of any explanation as to why the

underlying search warrant was issued, Defendant’s Motion to Dismiss provides some much-

needed clarity: Plaintiff’s home was searched because, and Plaintiff was subsequently indicted

for, allegedly filming one of his female tenants using the bathroom. Def.’s Mot. to Dismiss, Ex.

A. Plaintiff brought suit on August 5, 2019 under 42 U.S.C. § 1983 for illegal search and seizure,

                                                1
illegal detainer and arrest, abuse of power and profiling, harassment, and theft of personal

property. See Pl.’s Am. Compl., ECF No. 23. Defendant moved to dismiss the suit on January

10, 2020. Def.’s Mot. to Dismiss. To date, Plaintiff has not responded to Defendant’s Motion.

       Plaintiff filed his Amended Complaint on March 23, 2020, with very few modifications

from his original complaint. See Pl.’s Am. Compl, Plaintiff altered the named Defendants in suit;

however, he alleges the same factual allegations he previously filed with the Court. Id.

                                      II.    LEGAL STANDARD

       A party may file specific, written objections to the proposed findings and

recommendations of the Magistrate Judge within fourteen days after being served with a copy of

the report and recommendation, thereby securing de novo review by the district court. 28 U.S.C.

§ 636(b); FED. R. CIV. P. 72(b). A party’s failure to timely file written objections to the proposed

findings, conclusions, and recommendation in a report and recommendation bars that party,

except upon grounds of plain error, from attacking on appeal the unobjected-to proposed factual

findings and legal conclusions accepted by the district court. See Longoria v. San Benito

Independent School District, 2019 WL 5687512, at * 8 (5th Cir. 2019).

       However, objections that are merely perfunctory responses to the report and seek to

rehash the same arguments set forth in the original papers before the magistrate judge do not

suffice to invoke de novo review. Phillips v. Reed Group, Ltd., 955 F. Supp. 2d 201, 211

(S.D.N.Y. 2013); U.S. v. Natividad-Garcia, 560 F. Supp. 2d 561, 563 (W.D. Tex. 2008) (stating

that the district court need not consider frivolous, conclusory, or general objections to a

magistrate judge’s report). Plaintiff filed Objections to the Report and Recommendation on

March 24, 2020. ECF No. 24. The Court has serious doubts about whether Plaintiff’s Objections




                                                 2
rise to the level of specificity required to invoke this Court’s de novo review. However, out of an

abundance of caution, the Court reviews the Magistrate’s Report de novo.

                                            III.       ANALYSIS

    A. Plaintiff’s Objections are Overruled.

        Plaintiff seems to raise five objections to the Magistrate’s Report. The Court will briefly

address each objection in turn.

        Plaintiff first argues that in the “Background” section of the Magistrate’s Report, the

Magistrate erroneously cited a similar Section 1983 action filed by the Plaintiff some years

before the filing of this case. See Pl.’s Obj. at 1. Plaintiff further contends that because the

Magistrate cited the similar Section 1983 action, and other cases filed by Plaintiff, it is “further

representation of [the Magistrate’s] personal opinion and prejudice of the Plaintiff.” Id.

        Plaintiff’s objection to the background section of the Magistrate’s Report is overruled for

the following reasons. First and foremost, an objection to the background section of a report and

recommendation has no bearing on the merits of the report. Such an objection is not a “specific

written [objection] to the proposed findings and recommendations” of the Magistrate. 28 U.S.C.

§ 636(b); FED. R. CIV. P. 72(b). Additionally, the Magistrate was simply providing background

to the present action, and it in no way impacted the Magistrate’s recommendation. Therefore,

Plaintiff’s first objection is overruled.

        Plaintiff’s next objection, if it could even be considered an objection, states that the

“magistrate cites that Plaintiff failed to state a claim to which upon which [sic] relief may be

granted. Review of the complaint will show that in section II, Statement of claim, the facts are

clearly stated with times and dates.” Because this objection is not specific and relates to no

finding (other than generally), the Court overrules this objection. See U.S. v. Natividad-Garcia,



                                                   3
560 F. Supp. 2d at 563 (the district court need not consider frivolous, conclusory, or general

objections to a magistrate judge’s report).

       Plaintiff again makes a general objection concerning the “discussion” section of the

Magistrate’s Report. Pl.’s Obj. at 1. Plaintiff contends that certain statements of the Magistrate

are mere “opinions” and that such remarks “can raise reasonable cause to support conflict of

interest and doubt that this judge could be completely impartial and fair in hearing or

participating in this matter.” Id. Plaintiff also argues that it is the “responsibility of the jury to

decide if the merits are sufficient to prove the claim and award relief.” Id. Plaintiff then goes on

to cite the United States Code of Conduct for United States Judges, specifically, Cannon 3. Id.

       After reviewing the “objection,” the Court finds that it should be overruled. First,

Plaintiff has not shown any reasonable basis for arguing that the Magistrate is impartial. In fact,

Plaintiff’s only argument that the Magistrate is biased is the simple fact that Plaintiff disagrees

with the outcome of the Magistrate’s Report. However, such an argument is not an objection that

this Court must consider. Moreover, after conducting a thorough review of Plaintiff’s Complaint,

the Court agrees with the Magistrate’s analysis that Plaintiff’s complaint should be dismissed.

       Plaintiff’s final objection is that the Magistrate lacks jurisdiction to adjudicate this matter.

Pl.’s Obj. at 2. Plaintiff additionally argues that he would not have given his “consent” for the

Magistrate to rule on Defendant’s Motion to Dismiss. Id.

       The Magistrate has jurisdiction over the issue pursuant to 28 U.S.C. § 636(b)(1)(B),

Federal Rule of Civil Procedure 72, and Rule 1(d) of Appendix C of the Local Rules of the

United States District Court for the Western District of Texas. Therefore, Plaintiff’s consent is

not required, and Plaintiff’s objection to the Magistrate’s jurisdiction is overruled.




                                                  4
   B. Plaintiff’s Amended Complaint Fails to State a Claim

       The Magistrate’s Report recommended dismissing Plaintiff’s Complaint unless he refiled

an adequately pleaded complaint no later than March 23, 2020. R & R at 1. Plaintiff timely filed

his Amended Complaint. ECF No. 23. However, Plaintiff failed to fix the deficiencies present in

his original complaint, as discussed by the Magistrate.

       The United States Supreme Court applies a more liberal standard when, as here, it

evaluates a 12(b)(6) motion and the plaintiff is pro se. See Rickson v. Pardus, 551 U.S. 90, 93

(2007). “[A] pro se complaint, however in artfully pleaded, must be held to less stringent

standards than formal pleadings drafted by lawyers and can only be dismissed for failure to state

a claim if it appears beyond doubt that the plaintiff can prove no set of facts in support of his

claim which would entitled him to relief.” Estelle v. Gamble, 429 U.S. 97, 106 (1976) (internal

quotations omitted). Plaintiff’s Amended Complaint, however, fails to meet even this minimal

burden.

       Although Plaintiff attempted to fix the entities he named as Defendants in this suit,

Plaintiff did not amend any of the factual allegations he made against Defendants. Compare Pl.’s

Compl. at 2–3 with Pl.’s Am. Compl. at 2–3. As he did in his Complaint, Plaintiff has simply

listed five conclusory allegations against Defendants. Plaintiff’s “State of Claim” Section of his

Amended Complaint fails to articulate which aspect of the factual recitation raises these alleged

violations. Pl.’s Am. Compl. at 2–3. Therefore, even under the liberal pro se pleading standards,

it appears beyond doubt that Plaintiff can prove no set of facts in support of his claim which

would entitle him to relief. See Estelle, 429 U.S. at 106.




                                                  5
                                      IV.   CONCLUSION

       Based on the foregoing, the Court ADOPTS the Report and Recommendation of the U.S.

Magistrate Judge (ECF No. 22).

       IT IS FURTHER ORDERED that Plaintiff’s Amended Complaint is DISMISSED

WITH PREJUDICE (ECF No. 23).

SIGNED this 27th day of March 2020.




                                  ALAN D ALBRIGHT
                                  UNITED STATES DISTRICT JUDGE




                                            6
